 

Execution Version

 

ASSIGNMENT OF CLAIMS AGREEMENT

 

This Assignment of Claims Agreement (this “Agreement”) is made and entered into
as of the 30 day of September, 2019 (the “Effective Date”), by and between
GlassBridge Enterprises, Inc., a Delaware corporation (“Assignor”), and Imation
Enterprises Corp., a Delaware corporation (“Assignee”).

 

RECITALS

 

A. WHEREAS, Assignee is a wholly-owned subsidiary of Assignor; and

 

B. WHEREAS, the parties desire that Assignor assign to Assignee, and Assignee
assume from Assignor, all of Assignor’s right, title and interest in the
Priority Interest (as defined below) in exchange for an unsecured promissory
note issued by Assignee in favor of Assignor in the principal amount of Nine
Million Dollars ($9,000,000), substantially in the form attached hereto as
Exhibit A (the “Promissory Note”).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1. Assignment of Priority Interest to the Assigned Claims; Rights in Connection
with the Priority Interest.

 

a. Assignor hereby irrevocably assigns and remits to Assignee, and Assignee
hereby assumes from Assignor, all of Assignor’s right, title and interest to the
first $14,380,270 actually collected by Assignor (the “Priority Interest”) in
connection with the Assignor’s Claims Interest (as defined below). The parties
acknowledge and agrees that (i) Assignor may receive payments in connection with
the Assignor’s Claims Interest in one or more installments, and consequently,
the remittance of payment in connection with the Priority Interest may occur in
one or more installments, which shall be made promptly after receipt by
Assignor, (ii) the outcome of the Levy Claims are uncertain and Assignor makes
no representation or warranty with respect to their success or the outcome of
the underlying litigation in connection with the Levy Claims, and (iii) no
action or omission on the part of Assignor in exercising or failing to exercise
its rights in connection with Assignor’s Claims Interest or in connection with
or arising from all or part of the Levy Claims shall make Assignor liable to
Assignee for any loss or failure to receive payment arising from the Priority
Interest.

 

b. For purposes of this Agreement, the term “Assignor’s Claims Interest” means
the Assignor’s right to receive payment from IMN Capital Holding Inc. (“IMN”) in
connection with the settlement or final adjudication (without any ability to
further appeal by any party) (“Settlement”) as to all demands, claims,
counterclaims, cross-claims, third-party-claims, damages, fees (including
attorney’s fees), costs and expenses, brought and raised on any matters arising
from the claims and causes of action set forth on Exhibit B hereto
(collectively, the “Levy Claims”).

 

2. Consideration. In consideration of Assignor’s assignment of the Priority
Interest to Assignee, contemporaneously with the execution and delivery of this
Agreement by each of the parties hereto, Assignee shall issue to Assignor the
Promissory Note.

 

   

 

 

3. Further Assurances. Assignor shall, at any time and from time to time after
the Effective Date, upon the request of Assignee, execute, acknowledge and
deliver all such further deeds, assignments, transfers, conveyances, powers of
attorney and assurances, and take all such further actions, as shall be
necessary or desirable to give effect to the transactions hereby consummated and
to collect and reduce to the possession of Assignee any and all of the interests
and assets hereby transferred by Assignor to Assignee.

 

4. Information and Participation Rights. The parties agree that:

 

a. Assignor shall provide Assignee with any updates Assignor receives regarding
the litigation process in connection with the Levy Claims (i) at the request of
any member of the Board of Directors of Assignee (but not more than once per
calendar quarter) or (ii) upon any Settlement or material court action relating
to the Levy Claims;

 

b. Assignor shall provide to Assignee drafts of all material, substantive legal
submissions and responses it receives in connection with the Levy Claims; and

 

c. Assignee has the right to provide input into the litigation process in
connection with the Levy Claims, including providing comments to draft
submissions made available for comment to Assignor by IMN; provided that nothing
in this Agreement entitles Assignor the right to direct or otherwise control
such litigation or any portion thereof.

 

5. Successors. This Agreement shall be binding upon Assignor and upon Assignor’s
successors and assigns and shall inure to the benefit of Assignee and its
successors and assigns.

 

6. Representations and Warranties. Each of Assignor and Assignee represents and
warrants to the other that: (a) it has all requisite power and authority to
execute and deliver this Agreement and any other assignments, instruments and
documents to be executed and delivered to effectuate the assignment and
assumption contemplated hereby (collectively, the “Assignment Documents”); (b)
its execution and delivery of this Agreement and the other Assignment Documents
and the performance of its obligations hereunder and thereunder have been
authorized by all necessary action and do not violate any laws, regulations or
orders by which it is bound; and (c) this Agreement and the other Assignment
Documents constitute its legal, valid and binding obligations, enforceable
against it in accordance with the terms hereof and thereof, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or similar
applicable laws affecting creditors’ rights generally. Assignor further
represents and warrants that (i) except as set forth on Schedule 6 hereto,
Assignor is the true and lawful owner of the Assignor’s Claims Interest and has
good title to the same; (ii) except as set forth on Schedule 6 hereto, Assignor
has made no prior assignment or sale of the Assignor’s Claims Interest and
Assignor has not granted to any other person or entity has any right, title, or
interest therein; (iii) the execution and delivery of this Agreement and the
other Assignment Documents by Assignor and the assignment of all its right,
title, and interest in and to the Priority Interest does not contravene any
agreement to which Assignor is a party or by which it is bound; and (iv) except
as set forth on Schedule 6 hereto, no liens, encumbrances, charges, security
interests or obligations of any kind exist on the date hereof against the
Assignor’s Claims Interest.

 

7. Choice of Law. This Agreement shall be governed by, and construed in
accordance with the laws of the New York (without giving effect to the
principles thereof relating to conflicts of laws to the extent such principle
would direct the application of law of another jurisdiction).

 

 2 

 

 

8. Third Party Beneficiary. This Agreement is entered into for the sole
protection and benefit of the parties hereto and their respective successors and
assigns, and no other person shall be a direct or indirect beneficiary of, or
shall have any direct or indirect cause of action or claim in connection with
this Agreement, nor is anything in this Agreement intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement.

 

9. Successors and Assigns. This Agreement and the representations and
warranties, covenants and agreements herein contained shall inure to the benefit
of and shall bind the respective parties hereto and their respective successors
and assigns.

 

10. Entire Agreement. This Agreement is intended to embody the final, complete
and exclusive agreement among the parties with respect to the subject matter
hereof and is intended to supersede all prior agreements, understandings and
representations written or oral, with respect thereto; and may not be
contradicted by evidence of any such prior or contemporaneous agreement,
understanding or representation, whether written or oral.

 

11. Amendments. This Agreement shall not be altered, modified or amended except
by a written instrument signed by each of the parties hereto.

 

12. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

 

[Signature page follows]

 

 3 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

 

  ASSIGNOR:       GLASSBRIDGE ENTERPRISES, INC.,   a Delaware corporation      
  By: /s/ Daniel Strauss   Name: Daniel Strauss   Title: Chief Executive Officer
and Chief Operating Officer         ASSIGNEE:       IMATION ENTERPRISES CORP.,  
a Delaware corporation         By: /s/ Daniel Strauss   Name: Daniel Strauss  
Title: President and Treasurer

 

 4 

 

 

EXHIBIT A

 

Form of Promissory Note

 

(attached)

 

 5 

 

 

EXHIBIT B

 

Levy Claims

 

Company holding the Claim   Jurisdiction   Court or Tribunal   Matter Name and
Identifying Number Imation Europe BV   France   Cour D’Appel De Paris  

16/08482 -N°

Portalis 35L7-

V-B7A-BYR7B

              Imation Europe BV   Dutch   District Court of The Hague  

C/09/489719/HA

ZA 15-659

 

 6 

 

 

SCHEDULE 6

 

Assignor and the U.S. Pension Benefit Guaranty Corporation (the “PBGC”) entered
into an agreement on May 13, 2019 to terminate the Imation Cash Balance Pension
Plan (the “Plan”) based on PBGC’s finding that (i) the Plan did not meet the
minimum funding standard required under Section 412 of the Internal Revenue Code
of 1986, as amended; (ii) the Plan would be unable to pay benefits when due and
(iii) the Plan should be terminated in order to protect the interests of the
Plan participants. Assignor and any other members of Assignor’s controlled group
(within the meaning of 29 U.S.C. §1301(a)(14)) (collectively, and including the
Company, the “Controlled Group Members”)) are jointly and severally liable to
the PBGC for all liabilities under Title IV of ERISA in connection with the
Plan’s termination, including unfunded benefit liabilities, due and unpaid Plan
contributions, premiums, and interest on each of the foregoing, as a result of
which a lien in favor of the Plan, on all property of each Controlled Group
Member, arose and was perfected by PBGC (the “Lien”).

 

 7 

 

 

